Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -7 and 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a “grease interceptor for separating particulate matter from waste water.”  It is unclear whether the modifier “grease” in the preambular phrase “grease interceptor” necessarily limits the scope of the “particulate matter” to grease particles.  Applicant’s recent amendment1 from “grease interceptor for separating solids, fats, oils, grease (‘F.O.G.’), and other particulate matter” to the presumptively broader claim language of, “grease interceptor for separating Corning Glass Works v. Sumitomo Electric USA, 868 F.2d 1251, 9 U.S.P.Q.2d (BNA) 1962 (Fed. Cir. 1989), Applicant is invited to develop that point of argument.
This particular basis for rejection may be overcome by amending claim 1 as follows, “An apparatus for separating …”, and making appropriate conforming amendments in dependent claims.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites an interrupter plate that is both configured to redirect “said flow” of the waste water from the inlet channel member and positioned on an inner surface of “said at least one sidewall.”  With respect to the “said flow” requirement, claim 1 recites at least two flows of the waste water:  An inlet flow, to wit, 

    PNG
    media_image1.png
    101
    794
    media_image1.png
    Greyscale

that is redirected by the inlet channel member, and a flow through the aperture, to wit,

    PNG
    media_image2.png
    41
    584
    media_image2.png
    Greyscale

that is restricted by the aperture.  It is unclear to which of these waste water flows claim 3’s recitation of “said flow” refers.2  This basis for rejection may be overcome by amending “said flow” to “said inlet flow” or the like.
	As to the “said at least one sidewall” phrase, this phrasing clearly allows the intercepter plate of claim 3 to be on the inner surface of any one of the plurality of sidewalls extending from the bottom member,3 and not limited to the sidewall of the inlet. 
	It is unclear whether claim 3’s recitation of the phrase, “a direction parallel to the bottom member,” implicitly requires that the bottom member of claim 3 be substantially planar (not necessarily parallel to the horizon) whereas the bottom member of claim 1 is clearly not limited to a planar member. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 8202432 to Al-Ghamdi.
	USP 8202432 to Al-Ghamdi describes a wastewater treatment vessel comprising 

    PNG
    media_image5.png
    767
    1367
    media_image5.png
    Greyscale

a container having a cylindrical bottom member 3/15 and two side walls shown at the upstream and downstream sides of tank 12.  Claim 1 does not require that the bottom member be substantially planar, e.g., flat or horizonal, or have any particular shape.  Each sidewall extends from the bottom member.  The tank 12 comprising the bottom member and the two sidewalls defines a storage volume.  An inlet port 24, i.e., a substantially circular opening in the upstream sidewall, is configured to receive waste water and positioned on the container.  
	An inlet channel member configured to redirect a flow of waste water flowing horizontally from the inlet toward towards the bottom member comprises an elbow pipe fitting and a straight length of vertical pipe.  The inlet channel is positioned in the storage volume.  The inlet channel is “over” the inlet in the sense that it separates the inlet opening in the sidewall from the remainder of the storage volume until the exit point of the inlet channel.  The claim 1 limitation requiring that the inlet channel be “over” the inlet does not require that the inlet channel be vertically above and displaced from the inlet.
	Al-Ghamdi also describes a middle wall 30 positioned in storage volume of the tank 12.  The middle wall 30 3/36 has a vertical portion extending upwardly from and connected to the bottom member.  The middle wall extends upwardly to a point that is above the uppermost portion of the inlet 24 and above the uppermost portion of the tank’s waste water outlet port 58.4  The vertical portion of the middle wall 30 has an aperture (“first port in first partition wall 30,” 3/36).
	Insofar as the cross-sectional area for flow through the first port aperture in middle wall 30 is significantly smaller than the cross sectional area of the middle wall / “first partition 30”),5 the first port aperture in middle wall 30 is configured to restrict flow of waste water through the aperture fluidly connecting the first chamber 14 on the upstream side of the middle wall 30 and the second chamber 16 on the downstream side of the middle wall 30.  
	Particulate matter more dense than the waste water, e.g., sludge S, sinks to the bottom portion of the bottom member below the middle wall aperture 30.6  Any portion of the particulate matter less dense than the waste water, e.g., oil O, flows to a
surface of the waste water above the aperture7 for further removal, e.g., by dint of skimming near opening 38.
	A waste water outlet 58 is positioned in the downstream side wall of the container / tank 12.  The outlet is configured to expel waste water from the storage volume.
	Per claim 2, A-Ghamdi discloses and outlet channel member:

    PNG
    media_image9.png
    138
    176
    media_image9.png
    Greyscale


	Per claim 4, the reference describes redirection of the waste water as it enters the tank, as it passes through two partitions 30, 32, and as it exits the tank.
	Per claim 5, the first and second transfer channel members read on the pipe/elbow structures 32, 34 that lie upstream and downstream, respectively, of the aperture of middle wall 30. 
	Per claim 27, the middle wall 30 disclosed by the reference is depicted as being horizontally closer to the outlet than to the inlet.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over USP 8202432 to Al-Ghamdi, as applied to claim 1 above, further in view of USP 3875066 to Lind.
Al-Ghamdi, directed to a sewage treating device in which solids are allowed to settle and less dense oil allowed to float, teaches that any desired tank configuration can be used, but does not specifically disclose selection of a tank having a single cylindrical sidewall.
Lind is also directed to a sewage treating device configured to remove sinking and floating constituents.  Lind describes a treatment vessel comprising a single cylindrical sidewall.
It would have been obvious to have selected a tank having a single cylindrical sidewall given that Al-Ghamdi teaches that any desire tank shape can be used, and Lind shows that tanks having a single cylindrical sidewall for separating floaters and  sinkers from waste water was known.

Claims not rejected over prior art
Claims 3, 6, 21-26 are not rejected over prior art.
Although USP 6200470 to Romero teaches that Al-Ghamdi’s aperture in middle wall 30 can be located at any height 4/40, the art does not suggest an “interrupter plate” as required of claim 3. 
Per claim 3 in general, the prior art does not suggest the combination of both an inlet channel redirecting the flow of an influent flowstream first in either downwardly or sideways toward a sidewall as well as by an interrupter plate redirecting the influent flowstream in a second direction parallel to a bottom member. 
Per claim 6, the art does not suggest redirecting upwardly wastewater flowing through the aperture of a deflection wall or sedimentation wall8 using a transfer channel closed at one end.
Foraminous screens [0088] attached to a wall 410 for catching floatables upstream of a vessel outlet were known from USP 20100181237 to Duran.
Per claim 21, Stever describes accessible outlet screens 270 [0118] and interchangeable screen caps 282 [0120] for catching debris to mitigate clogging the outlet.

    PNG
    media_image10.png
    451
    500
    media_image10.png
    Greyscale


Per claim 22, Al-Ghamdi describes a sloping bottom floor for facilitating capture of sinking dense matter, but neither Al-Ghamdi nor Lind suggests centrally locating the bottom point of the sloped floor.
	USP 7018536 to Couch is cited of interest:

    PNG
    media_image11.png
    491
    867
    media_image11.png
    Greyscale

USP 5484524 to MacLaren is cited of interest. 

    PNG
    media_image12.png
    437
    612
    media_image12.png
    Greyscale

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779  
571-272-1152                                                                                                                                                                                    


    
        
            
        
            
    

    
        1 The undersigned is aware of a discussion in which Examiner Peo and Applicant discussed the “F.O.G.” term and a §112(b) rejection, but the record of the substance of that discussion provided by Applicant (Response, 11/5/2021, at p. 9) and the Examiner (Interview Summary, 10/18/2021) does not shed much light on any agreement which may have been reached between the Office and Applicant.
        2 Claim 3’s recitation of “said flow” under discussion here clearly does not refer to the “flow” of “any portion of the particulate matter less dense than said waste water,” but applicant may wish to consider whether “any portion of the particulate matter less dense than said waste water floats to a surface of said waste water” was intended given:
        
    PNG
    media_image3.png
    260
    417
    media_image3.png
    Greyscale

        The foregoing remark is merely an examiner suggestion for Applicant consideration, and should not be construed as an indication of allowable subject matter.
        
        3 Claim 1 line 3 reads:
        
    PNG
    media_image4.png
    104
    761
    media_image4.png
    Greyscale

        4 The examiner uses the term “waste water outlet port” to describe outlet port 58 because two other ports, i.e., opening 38 and opening 52, are also described 4/40 although not intended to carry flow of waste water therethrough.
        5 See, for example, USP 20090217772 to Reeve at [0002] describing the flow restriction of an orifice in an orifice plate:
        
    PNG
    media_image6.png
    84
    413
    media_image6.png
    Greyscale

        
        6 Al-Ghamdi at col 3 line 65:
        
    PNG
    media_image7.png
    47
    509
    media_image7.png
    Greyscale

        
        7 Al-Ghamdi at col 3 line 60:
        
    PNG
    media_image8.png
    115
    513
    media_image8.png
    Greyscale

        8 See USP 20160326033 to Potts describing a chamber 210 having an apertured  “sedimentation wall 213”.